DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 04 Dec 2020 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (USP 2,896,724).
Regarding claim 1, Baker discloses a method, comprising: 
radially expanding a backup ring (#42 – ‘extrusion preventing device’) to prevent, or at least reduce, extrusion of a sealing element (#22), the backup ring comprising an inner ring segment (#50) and an outer ring segment (#46), 
the inner ring [#50] segment defining opposing first and second end portions (Fig 1 illustrates ends surrounding gap #61 in inner ring, explained Col 4 line 4 – “these rings are each split”), and 
the outer ring [#46] segment defining opposing third and fourth end portions (Fig 1 illustrates ends surrounding gap #60 in outer ring, explained Col 4 line 4); 
wherein the third end portion of the outer ring segment [#46] telescopically receives, and overlaps (Col 4 line 12-28 as seen in Fig 3 and Fig 4), the first end portion of the inner ring segment [#50]; 
wherein radially expanding the backup ring comprises (Col 4 line 40) sliding the backup ring [#42] up an external tapered surface (#47 and 51) of a wedge ramp (#43 and #44); and 
wherein sliding the backup ring up the external tapered surface of the wedge ramp telescopes (Col 4 line 52) the first end portion of the inner ring segment outwardly from the third end portion of the outer ring segment.  
Regarding claim 2, Baker discloses wherein the fourth end portion of the outer ring segment [#46] telescopically receives, and overlaps (Col 4 line 12-28 as seen in Fig 3 and 4), the second end portion of the inner ring segment [#50]; and 
wherein sliding the backup ring [#42] up the external tapered surface of the wedge ramp telescopes (Col 4 line 52) the second end portion of the inner ring segment outwardly from the fourth end portion of the outer ring segment.  
Regarding claim 3, Baker discloses wherein sliding the backup ring [#42] up the external tapered surface [#47 and 51] of the wedge ramp [#43 and 44] comprises: pushing, using a piston (#13), the backup ring [#42] towards the sealing element [#22] and relative (Fig 1 vs Fig 2) to the wedge ramp.  
Regarding claim 4, Baker discloses wherein the sealing element [#22] and the wedge ramp [#43 and 44] are positioned around a mandrel (Fig 1 #11); and 
wherein the method further comprises moving the wedge ramp [#43 and 44] axially relative to the mandrel (Fig 1 vs. Fig 2) and toward the sealing element (Fig 1 vs Fig 2) to axially compress (Fig 2) and radially expand (Fig 2) the sealing element.  
Regarding claim 5, Baker discloses wherein moving the wedge ramp axially relative to the mandrel and toward the sealing element comprises: pushing, using a piston (#13), the wedge ramp [#43 and 44] toward the sealing element [#22].  
Regarding claim 6, Baker discloses an apparatus (#10 packing structure), comprising: 
a wedge ramp (#45 circumferential groove) defining an external tapered surface (#43 and 44); and 
a backup ring (#42) positioned (Fig 1) around the wedge ramp, wherein the backup ring comprises: 
an inner ring segment (#50) defining opposing first and second end portions (surrounding gap #61), and 
an outer ring segment (#46) defining opposing third and fourth end portions (surrounding gap #60), 
wherein the third end portion of the outer ring segment [#46) telescopically receives, and overlaps (Col 4 line 12-28 as seen in Fig 3 and 4), the first end portion of the inner ring segment [#50], and 
wherein the backup ring [#42] is slidable up (Col 4 line 40-58) the external tapered surface [#43 and 44] of the wedge ramp [#45 groove) to: 
radially expand (Col 4 line 52-58) the backup ring, and prevent, or at least reduce, extrusion (Col 3 line 41) of a sealing element (#22).  
Regarding claim 7. Baker discloses further comprising: 
a piston (#13) positioned adjacent the wedge ramp (#45 – ‘groove’) and movable (Col 4 line 53) to slide the backup ring (#42) up the external tapered surface [#43 and 44] of the wedge ramp [#45].  
Regarding claim 8, Baker discloses further comprising a mandrel (#11) around which the wedge ramp [#45] is positioned; 
wherein the wedge ramp [#45] is slidable relative (Fig 1 vs Fig 2) to the mandrel [#11] and toward the sealing element [#22] to axially compress and radially expand (Fig 2) the sealing element.  
Regarding claim 9, Baker discloses further comprising: 
a piston (#13) positioned around the mandrel [#11] adjacent the wedge ramp [#45] and movable (Fig 1 vs Fig 2) to slide the wedge ramp [#45] relative to the mandrel [#11] and toward the sealing element [#22].  
Regarding claim 10, Baker discloses further comprising the sealing element [#22]; 
wherein the sealing element [#22] is positioned around (Fig 1) the mandrel [#11].  
Regarding claim 11, Baker discloses wherein the backup ring [#42] defines a radially-inward portion (#51) tapered to engage the external tapered surface (#44) of the wedge ramp [#45].  
Regarding claim 12, Baker discloses wherein: 
the inner ring segment [#50] extends along a first arc length defined by a first central angle of greater than 180 degrees (Fig 3); and 
the outer ring segment [#46] extends along a second arc length defined by a second central angle of greater than 180 degrees (Fig 3).  
Regarding claim 14, Baker discloses a backup ring (#42), comprising: 
an inner ring segment (#50) defining opposing first and second end portions (adjacent to gap #61); and 
an outer ring segment (#46) defining opposing third and fourth end portion (adjacent gap #60), - 26 -Attorney Docket No. 7523.2091US01 Customer No. 27683 
wherein the third end portion of the outer ring segment telescopically receives, and overlaps (Col 4 line12-28 as seen in Fig 3 and 4), the first end portion of the inner ring segment, and 
wherein the backup ring [#42] is slidable up an external tapered surface (#47 and 51) of a wedge ramp (#45 – groove) to: 
radially expand (Col 4 line 400 the backup ring, and prevent, or at least reduce, extrusion (Col 3 line 41) of a sealing element (#22).  
Regarding claim(s) 15 and 16, Baker discloses wherein radially expanding the backup ring [#42] telescopes (Col 4 line 12 – “To assure the same extend of outward expansion of the rings. They are keyed to one another, for circumferential slidable movement with respect to one another, but with relative radial movement being prevented, by an arcuate key and slot arrangement”) the first end portion of the inner ring segment outwardly from the third end portion of the outer ring segment.  
Regarding claim 17, Baker discloses wherein the backup ring [#42] defines a radially-inward portion (#51) tapered to engage the external tapered surface (#44) of the wedge ramp [#45].  
Regarding claim 18, Baker discloses wherein: 
the inner ring segment [#50] extends along a first arc length defined by a first central angle of greater (Fig 3) than 180 degrees; and 
the outer ring segment [#46] extends along a second arc length defined by a second central angle of greater (Fig 3) than 180 degrees.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Kilgore (USP 3,559,733) and Spray (US 20100038076).
Regarding claim(s) 13, 19 and 20, Baker discloses the apparatus of claim 6 and the backup ring of claim 14; however, does not explicitly disclose, teach or suggest wherein the inner ring segment defines a first hollow cross section; and the outer ring segment defines a second hollow cross section; and further comprising an insert extending within the first hollow cross section of the inner ring segment and the second hollow cross section of the outer ring segment.  
Kilgore teaches Fig 4 #56, packing element supports expand and move outwardly into engagement with casing, due to the inclined surfaces (Col 2 line 74).  “Fig 4 shows body #70 with gap #71 but shows curved member 75 extending into the hollow interior bore #70 for substantially the total circumference of body #70 except for gap #76 formed by removal of a segment of member 75. This is in contrast to Fig 3 wherein a member 72 extended internally of body 70 for less than half the circumference of body 70. The greater length of extension of member 75 into body 70 provides reinforcement for body for maximum strength in use” – Col 3 line 32.
Spray teaches expandable tubulars for use in geological structures (Fig 7) comprising an outer layer (Fig 7 #335) and an inner layer (Fig 7 #333) each comprising a hollow cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the shape of interacting expandable elements as taught by Kilgore and Spray in the system of Baker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increasing/expanding diameters of the interacting components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        05 Aug 2022